IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA l"',",§

Alexandria Division

 

Marquis Wilson, ) f v
Plaintiff, )
) "" ~'-~~-f» ' ~".?.'. t
v. ) 1:17cv1487 (LO/MSN)
)
Virginia Dept. of Corrections, e_t a_l., )
Defendants. )
MEMORANDUM OPINION

 

Marquis Wilson, a Virginia inmate proceeding p_rg Y, has filed a civil rights action,
alleging violations of his rights under the Americans with Disabilities Act (“ADA”),
Rehabilitation Act (“RA”), Religious Land Use and Institutionalized Persons Act (“RLUIPA”),
42 U.S.C. § 2000cc, and United States Constitution. Defendants filed a Motion for Summary
Judgment, along with a supporting brief, exhibits, and the notice required by Roseboro v.

Garrison, 528 F.Zd 309 (4th Cir. 1975) and Local Rule 7K. Dkt. Nos. 18-20. Plaintiff filed an

 

opposition to the Motion for Summary Judgment as Well as a Motion to Defer or Deny
Defendants’ Motion for Summary Judgment Dkt. Nos. 24-25. This matter is now ripe for
adjudication F or the reasons that follow, defendants’ Motion for Summary Judgment Will be
granted, in part, and denied, in part, without prejudice to defendants filing a supplemental motion
for summary judgment, and plaintiffs Motion to Defer or Deny will be denied, without prejudice
to plaintiff filing a new complaint
I. Background

The record on summary judgment establishes the following. During the time period in

question, plaintiff was incarcerated at Greensville Correctional Center (“GRCC”), a Virginia

Department of Corrections (“VDOC”) facility. Compl. §I(A) 1[1. VDOC allows inmates to

order certain items from the commissary vendor. I_d. at Exs. Inmates who are hard of hearing
can order items not available to the general population, such as DVD players, DVDs, and 15-
inch televisions, as accommodations Defs.’ MSJ, Robertson Affidavit. Until recently, hard

of hearing inmates could order these items from an auxiliary accommodation catalog; however, it
now appears as though inmates must order these items through the commissary vendor. Compl.
§ IV 111 12; Defs.’ MSJ, Talbott Aftidavit

The current policy at GRCC limiting televisions to those that are 15-inches or smaller is
due to security and space concerns Defs.’ MSJ, Robertson Affidavit. Defendants assert that
inmates at GRCC who currently have l9-inch televisions purchased those televisions at different
facilities and Were allowed to keep them when they transferred to GRCC; however, plaintiff
asserts at least three hard of hearing inmates living in plaintist housing pod have been allowed
to purchase 19-inch televisions between 2015 and 2017 while housed at GRCC, and plaintiff is
the only hard of hearing inmate in his housing pod who has not been allowed to purchase a 19-
inch television. I_d.; Pl’s. Opp, Richardson, Barbour, and Odinsson Affldavits. ln fact,
plaintiff asserts, 31 of the inmates in plaintist housing pod have some loss of either hearing or
vision, and each of them except for plaintiff has a 19-inch television. Pl’s. Opp. 11 10.

On March 25, 2016, plaintiff was diagnosed by outside ear, nose, and throat (“ENT”)
specialists with sensorineural hearing loss, and he later received hearing aids. Compl. § IV 11
18. Therefore, plaintiff is hard of hearing. Ld. § IV 1[ 8; Defs.’ MSJ, Robertson and Talbott
Aflidavits. On April 21, 2016, plaintiff requested approval to order auxiliary accommodation
equipment Compl. § IV 1[ 22. Plaintiff`s request was denied and he was told that he needed

the recommendation of a medical professional to receive the equipment I_d. 11 23.

Plaintiff then met with Barry Marano, the ADA coordinator for VDOC, and discussed (l)
that other hard of hearing inmates had been allowed accommodations, including 19-inch
televisions with large closed captioning and DVD players, and (2) that plaintiff needed
accommodations so that he could “receive educational/religious instructional and inspirational
programs and services via the large caption features of DVDs and [19-inch] televisions.” I_d. 1111
24-25. More specifically, plaintiff stated he cannot attend large group worship services because
hearing aids cause distorted sounds in large group gatherings and he is unable to interpret sign
language; thus he is unable to hear or use the sign language interpretation services provided
during the worship services. Pl’s. Opp. 1| 20. Plaintiff is also unable to view the daily worship
services on the four Christian channels provided though the GRCC’s television cable network
because they do not feature closed captioning. Compl. § V 11 47. Thus, plaintiff is only able to
participate in the same services by watching DVDs of the programming, which are available
from the GRCC chaplain’s library. I_d.; Pl’s. Opp. 11 22. Plaintiff is able to view these DVDs
using the DVD player in the chaplain’s library. Defs.’ MSJ, Robertson Affidavit. Plaintiff
states that Mr. Marano arbitrarily denied plaintiff s request and informed plaintiff that hard of
hearing prisoners would no longer be allowed to purchase DVD players. Compl. § IV 11 26.

On June 10, 2016, plaintiff filed another request to purchase auxiliary accommodations,
which was rejected for the stated reason: “no medical accommodation.” Pl’s. Opp at Ex. D.
On July 5, 2016, the ENT specialists wrote a letter stating that “accommodations available for
hearing impaired offenders should be available and offered” to plaintiff id at Ex. B. On July
18, 2016, plaintiff filed another request to purchase auxiliary accommodations, which was

rejected because “more specific information from provider” was needed. I_d. at Ex. D.

On November 7, 2016, plaintiff submitted an informal complaint stating that he needed a
l9-inch television because it had larger closed captioning and other hard of hearing inmates had
been allowed to purchase this item. Ld. at Ex. F. In response, plaintiff was told that he could
submit a special request for a 15-inch television with closed captioning that had “been approved
by [VDOC]” along with a doctor’s “recommendation[]” stating what plaintiff “need[s] in
addition to hearing aids.” § However, plaintiff asserts that 15-inch televisions were
unavailable for purchase prior to his filing the instant complaint in December 2017. Ld. 111 11,
37.

On December 12, 2016, plaintiff filed informal complaints stating that his requests to
purchase a DVD player and 15-inch television were denied, but confusingly, the response was
that plaintiff could “place [his orders] through” the commissary vendor. I_clz at Ex. G. Plaintiff
was also informed that there was no longer an auxiliary accommodations catalog. Ld.

On January 25, 2017, the ENT specialists recommended that plaintiff be allowed to
purchase, among other items, a lS-inch television with large closed captioning and a DVD
player, as accommodations for his hearing loss. Compl. at Exs.

On October 18, 2017 , the ENT specialists stated that plaintiff should have, among other
items, a 19-inch television with large closed captioning and a DVD player, to “help with his
communication due to hearing impaired diagnosis [sic] as part of his treatment plan.” Pl’s. Opp.
at Ex. C.

On January 25, 2018, plaintiff’s requests to purchase noise isolation headphones and an
amplifier were approved. Defs.’ MSJ, Talbott Affidavit. On May 8, 2018, plaintiffs request to
purchase noise cancellation headphones was denied because plaintiff already possessed

headphones I_d. Defendant Robertson asserts, in her affidavit attached to the Motion for

Summary Judgment, that plaintiff may submit a request to purchase a l$-inch television and a
DVD player, however, plaintiff asserts that, on September 25, 2018, Mr. Marano told plaintiff
that he would not approve plaintist request for a DVD player. ch, Robertson Affidavit; Pl’s.
Opp. 1[1[ 46-48.

II. Standard of Review

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). The moving party bears the burden of proving that judgment on the pleadings
is appropriate w Celotex Com. v. Citrate, 477 U.S. 317, 323 (1986) (moving party bears the
burden of persuasion on all relevant issues). To meet that burden, the moving party must
demonstrate that no genuine issues of material fact are present for resolution Ld. at 322. Once
a moving party has met its burden to show that it is entitled to judgment as a matter of law, the
burden then shifts to the non-moving party to point out the specific facts which create disputed
factual issues. g Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

In evaluating a motion for summary judgment, a district court should consider the
evidence in the light most favorable to the non-moving party and draw all reasonable inferences
from those facts in favor of that party. w United States v. Diebold. Inc., 369 U.S. 654, 655
(1962). Those facts which the moving party bears the burden of proving are facts which are
material. “[T]he substantive law will identify which facts are material. Only disputes over facts
which might affect the outcome of the suit under the governing law will properly preclude the
entry of summary judgmen .” Anderson, 477 U.S. at 248. An issue of material fact is genuine
when “the evidence create[s] [a] fair doubt; Wholly speculative assertions will not suffice.”

Ross v. Comrnc’ns Satellite Co;p., 759 F.2d 355, 364 (4th Cir. 1985). Thus, summary judgment

is appropriate only where no material facts are genuinely disputed and the evidence as a whole
could not lead a rational fact finder to rule for the non-moving party. w Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
III. Analysis

A. Americans with Disabilities Act and Rehabilitation Act Claims

The [Americans with Disabilities Act (“ADA”)] provides that “no qualified

individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities of

a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. §

12132 (1994) (emphasis added). Furthermore, it is now settled that the ADA

applies to state prisons and correctional facilities
Scott v. Kelly, 107 F. Supp. 2d 706, 710 (E.D. Va. 2000), M g M Scott v. Moore, 6 F.
App’x 187 (4th Cir. 2001) (citation omitted). “Modern prisons provide inmates with many
recreational ‘activities,’ medical ‘services,’ and educational and vocational ‘programs,’ all of
which at least theoretically ‘benefit’ the prisoners (and any of which disabled prisoners could be
‘excluded from participation in’).” Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210
(1998). To state a claim for relief under Title II of the ADA, plaintiff must allege “(1) that he
has a disability; (2) that he is otherwise qualified for the benefit in question; and (3) that he was
excluded from the benefit due to discrimination solely on the basis of the disability.” Baird ex
rel. Baird v. Rose, 192 F.3d 462, 467 (4th Cir. 1999). Stated differently, “if a person is disabled
and otherwise qualified, the state must ensure that the person is not denied the benefits of
services, activities, or programs because of his or her disability.” Chase v. Baskerville, 508
F.Supp.2d 492, 498 (E.D.Va.2007). “What constitutes an exclusion or denial of benefits under

the third element requires a fact-intensive and case-specific inquiry.” Bane v. Virginia Dep’t of

Corr., 2012 WL 673 8274, at *ll (W.D. Va. Dec. 28, 2012).

The same analysis applies to claims arising under § 504 of the Rehabilitation Act (“RA”).
g Spencer v. Earley, 278 F. App’x 254, 261 (4th Cir. 2008) (“This court has repeatedly held
that [t]he ADA and Rehabilitation Act generally are construed to impose the same requirements,
and because the language of the Acts is substantially the same, we apply the same analysis to
both.”) (internal quotation marks, citations, and alterations omitted).

Plaintiff asserts that, because defendants have not allowed him to purchase auxiliary
accommodation equipment, he has been prohibited from “enjoy[ing] the same benefits as hearing
individuals in VDOC’s custody.” More specifically, plaintiff claims he is unable to participate
in “educational and religious studies, i.e., to receive educational/religious instructional and
inspirational programs and services via the large caption features of DVDs and [19-inch]
televisions.” In his Opposition to the Motion for Summary Judgment, plaintiff states he is
unable to participate in large group services, specifically congregational group worship, without
a DVD player. In sum, plaintiff claims that he is excluded from services because he is hard of
hearing and he has not been allowed to purchase a television with large captioning and a DVD
player. However, plaintiff does not dispute defendants’ assertion that he is able to watch DVDs
at the chaplain’s library. Thus, the record on summary judgment establishes that plaintiff can,
in fact, enjoy the “educational/religious instructional and inspirational programs and services”
provided at GRCC. Because plaintiff has not been “excluded from participation in or denied
the benefits of the services” provided at GRCC, his ADA and RA claims will be dismissed
McCoy v. Filbert, 2000 WL 34510227, at *3 (D. Md. Nov. 9, 2000) (dismissing ADA claim
because plaintiff did “not identify a single program or benefit available to non-disabled prisoners

from Which he has been excluded due to his disability”), aff d, 15 F. App’x 65 (4th Cir. 2001).

B. RLUIPA and First Amendment Free Exercise Clause Claims

Section 3 of RLUIPA provides that “[n]o government shall impose a substantial burden
on the religious exercise of a person residing in or confined to an institution even if the burden
results from a rule of general applicability,” unless the government demonstrates that the burden
is “in furtherance of a compelling governmental interest” and is “the least restrictive means of
furthering that interest.” 42 U.S.C. § 2000cc-1(a). A plaintiff “shall bear the burden of
persuasion” on the prima facie case, namely “whether [the challenged practice or law]
substantially burdens the plaintiffs exercise of religion.” § § 2000cc-2(b). Although
RLUIPA does not define the term “substantial burden,” the United States Court of Appeals for
the Fourth Circuit has held that, under RLUIPA, a “substantial burden on religious exercise
occurs when a state or local government, through actor omission, ‘put[s] substantial pressure on
an adherent to modify his behavior and to violate his beliefs.”’ Lovelace v. Lee, 472 F.3d 174,
187 (4th Cir.2006) (quoting Thomas v. Review Bd. of Indiana Emolovment Securitv Div., 450
U.S. 707, 718 (1981)).

At a minimum the substantial burden test requires that a RLUIPA plaintiff

demonstrate that the government’s denial of a particular religious .. . observance

was more than an inconvenience to one’s religious practice. Thus, no substantial

burden occurs if the government action merely makes the religious exercise more

expensive or difficult, but fails to pressure the adherent to violate his or her

religious beliefs or abandon one of the precepts of his religion.
Sirleafv. Pearson, 2017 WL 655173, at *3 (E.D. Va. Feb. 16, 2017), M, 697 F. App’x 221
(4th Cir. 2017) (intemal quotation marks and citations omitted) (alteration in original).

Plaintiff claims that, because defendants have not allowed him to purchase auxiliary
accommodation equipment, he is unable to view DVDs of the Christian broadcasts that hearing

inmates are able to view over the GRCC cable television network, and therefore defendants are

placing a substantial burden on his ability to exercise his religion. However, as previously
8

stated, the record on summary judgment establishes that plaintiff can watch DVDs of the
Christian broadcasts at the chaplain’s library. Therefore, plaintiff has not demonstrated that he
was pressured to modify his behavior or violate his beliefs because he was not allowed to have
the auxiliary accommodation equipment he requested, and his RLUIPA claim will be dismissed

Because “Congress passed RLUIPA to afford [inmates] greater protection of religious
exercise than what the Constitution itself affords,” Lovelace, 472 F.3d at 186, plaintiffs inability
to demonstrate that there was a substantial burden on his exercise of religion under RLUIPA
necessarily means that he has failed to demonstrate a violation of his rights under the First
Amendment Free Exercise Clause. Accordingly, plaintiffs First Amendment claim will also be
dismissed

C. Fourteenth Amendment Claims

Plaintiff first claims that his rights under the Equal Protection Clause were violated
because defendants denied him the ability to purchase auxiliary accommodation equipment they
allowed other similarly situated hard of hearing inmates to purchase. The record establishes that
(1) plaintiff is hard of hearing; (2) hard of hearing inmates are allowed to order items not
available to the general population, such as DVD players, DVDs, and 15-inch televisions; (3)
other hard of hearing inmates have been allowed to purchase 19-inch televisions While
incarcerated at GRCC; and (4) plaintiffs requests to purchase a 15-inch television, 19-inch
television, and DVD player have been denied.

Defendants assert that plaintiff may request a DVD and 15-inch television, but that they
have no record of plaintiff requesting to purchase a 15 -inch television, 19-inch television, or

DVD player. Defs.’ MSJ, Talbott and Robertson Affidavits. However, plaintiff has submitted

several records establishing that he has made requests to purchase all three items, each of which
has been denied. _Sg Pl’s. Opp. at Exs. D, G.

In addition, defendants assert that having uniform televisions helps with security and
space issues at GRCC, yet they do not explain how that policy is consistent with (1) plaintiff
being denied the ability to purchase a DVD player and 15-inch television according to GRCC
policy for hard of hearing inmates or (2) other hard of hearing inmates being allowed to purchase
19-inch televisions while housed at GRCC. Thus, the record as to this claim is unclear, at best.

Plaintiff next claims that, because he is hard of hearing, he has a liberty interest in
possessing auxiliary accommodation equipment, and because he was denied this right arbitrarily
and without a fair hearing, his due process rights were violated. Plaintiff also claims that there
are inadequate procedural safeguards in place to prevent the erroneous deprivation of this right.
However, defendants only briefed plaintiffs due process claim as one for deprivation of property
and whether there is a constitutional right to watch television in prison.

Because it appears as though plaintiffs Fourteenth Amendment claims were not properly
addressed by defendants in their motion, the Motion for Summary Judgment will be denied as to
these claims, without prejudice to defendants filing a supplemental motion for summary
judgment as to plaintiffs Fourteenth Amendment claims.

IV. Motion to Defer or Deny

Plaintiff has moved to defer or deny defendants’ Motion for Summary Judgment so that
he can add claims to this civil action. Because the claims plaintiff wishes to add do not arise out
of the same transaction or occurrence, any attempts by plaintiff to amend his complaint will be

futile. §§ Fed. R. Civ. P. 20; Glaser v. Enzo Biochem Inc., 126 F. App’x 593, 602 (4th Cir.

 

2005) (“Although leave to amend should be freely given when justice so requires, the district

10

court may deny leave to amend for reasons such as futility of amendment ....”) (internal
quotation marks and citations omitted). Therefore, plaintiffs motion will be dismissed
Should plaintiff wish to pursue these claims, he may do so by filing a separate complaint
V. Conclusion

Defendants have established that they are entitled to summary judgment as to plaintiffs
Americans with Disabilities Act, Rehabilitation Act, Religious Land Use and Institutionalized
Persons Act, and First Amendment Claims. Accordingly, defendant’s Motion for Summary
Judgment will be granted, as to those claims, and denied, without prejudice, as to plaintiffs
Fourteenth Amendment claims, with leave to file a supplemental motion for summary judgment
as stated above. In addition, plaintiffs Motion to Defer or Deny Defendants’ Motion for

Summary Judgment will be denied, An appropriate Order shall issue.

Entered this l">* day of )‘&M =)v-- 2019.

 

Alexandria, Virginia
/s/ U\

Liam O’Grady `
United States District Judge

11

